 



Exhibit 10.1
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is made and entered into by and
between Diagnostic Products Corporation, a California corporation (hereinafter
referred to as the “Company”) and                                         
(hereinafter referred to as the “Executive”).
RECITALS
     A. The Board of Directors of the Company is contemplating entering into a
Change in Control transaction.
     B. The Executive is a key executive of the Company.
     C. Should the Company enter into an agreement with respect to a Change in
Control, the Board and the Compensation Committee of the Board believes it
imperative that the Company should be able to rely upon the Executive to
continue in his position, and that the Company should be able to receive and
rely upon the Executive’s advice, if requested, as to the best interests of the
Company and its stockholders without concern that the Executive might be
distracted by the personal uncertainties and risks created by the possibility
that a Change in Control transaction would be consummated.
     D. In addition to his regular duties, the Executive may be called upon to
assist in the assessment of such possible Change in Control, to aid in the
effectuation of a Change in Control and to take such other actions as the Board
might determine to be appropriate.
     NOW THEREFORE, to help assure the Company that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company
in the face of these circumstances and for other good and valuable
consideration, the Company and the Executive agree as follows:
Article 1. Term
     This Agreement shall be effective as of April ___, 2006 (the “Effective
Date”); provided, however, that notwithstanding anything to the contrary
contained in this Agreement, in no event shall the term commence, or any
provision of this Agreement be effective unless and until the Executive executes
a Non-Solicitation Agreement and an Employee Patent and Secrecy Agreement
substantially in the forms attached hereto as Exhibits A and B, respectively.
This Agreement will continue in effect through April ___, 2007. However, at the
end of such twelve (12) month period and, if extended, at the end of each
additional term thereafter, the term of this Agreement shall be extended
automatically for one (1) additional year, unless the Committee delivers written
notice at least six (6) months prior to the end of such term, or extended term,
to the Executive that this Agreement will not be extended, and if such notice is
timely given this Agreement will terminate at the end of the term then in
progress; provided, however, that this provision for automatic extension shall
have no application following a Change in Control.

1



--------------------------------------------------------------------------------



 



     However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of
(i) twenty-four (24) months beyond the month in which such Change in Control
occurred or (ii) until all obligations of the Company hereunder have been
fulfilled, and until all benefits required hereunder have been paid to the
Executive.
Article 2. Definitions
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (a)   “Agreement” means this Change in Control Severance Agreement.     (b)  
“Base Salary” means the salary of record paid to the Executive by the Company as
annual salary (whether or not deferred), but excludes amounts received under
incentive or other bonus plans.     (c)   “Beneficial Owner” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.     (d)   “Beneficiary” means the persons or entities
designated or deemed designated by the Executive pursuant to Section 10.2.    
(e)   “Board” means the Board of Directors of the Company.     (f)   “Cause”
means the occurrence of any of the following:

  (i)   the Executive’s indictment for committing an act of moral turpitude,
dishonesty, fraud, embezzlement, theft, or other act constituting a felony
(other than traffic related offenses or as a result of vicarious liability); or
    (ii)   failure to follow the lawful directions of the Board of Directors
that are consistent with the terms of this Agreement or to follow the Company’s
written policies and practices, which failure is not cured within 30 days after
written notice thereof is provided to the Executive;     (iii)   the engaging by
the Executive in willful or gross neglect, or conduct reasonably determined by
the Company to constitute fraud, misappropriation, embezzlement or misconduct
that is injurious to the Company. However, no act or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Company;     (iv)
  breach of either of the agreements attached hereto as Exhibits A and B, which
breach is not cured within 30 days after written notice thereof is provided to
the Executive; or

2



--------------------------------------------------------------------------------



 



  (v)   breach in any material respect of the terms and provisions of this
Agreement, which breach is not cured within 30 days after written notice thereof
is provide to the Executive.

  (g)   “Change in Control” of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:

  (i)   Any Person (other than those Persons holding shares in excess of such
percentage or in control of the Company as of the Effective Date) becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing forty percent (40%) or more of either (1) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (2) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this clause (i), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or a
successor, or (D) any acquisition by any entity pursuant to a transaction to
which the Company is a party and which fails to otherwise qualify as a Change in
Control pursuant to each of Sections (g)(ii), (iii) and (iv) below; further
provided, that, creditors of the Company who become stockholders of the Company
in connection with any bankruptcy of the Company under the laws of the United
States shall not, by virtue of such bankruptcy, be deemed a “group” or a single
Person for the purposes of this clause (i) (provided that any one of such
creditors may trigger a Change in Control pursuant to this clause (i) if such
creditor’s ownership of Company securities equals or exceeds the foregoing
threshold);     (ii)   On any day after the Effective Date (the “Measurement
Date”) Continuing Directors cease for any reason to constitute either: (1) if
the Company does not have a Parent, a majority of the Board; or (2) if the
Company has a Parent, a majority of the Board of Directors of the Controlling
Parent. A director is a “Continuing Director” if he or she either:

  (1)   was a member of the Board on the applicable Initial Date (an “Initial
Director”); or     (2)   was elected to the Board (or the Board of Directors of
the Controlling Parent, as applicable), or was nominated for election by the
Company’s or the Controlling Parent’s stockholders, by a vote of at least
two-thirds (2/3) of the Initial Directors then in office.

3



--------------------------------------------------------------------------------



 



      A member of the Board (or Board of Directors of the Controlling Parent, as
applicable) who was not a director on the applicable Initial Date shall be
deemed to be an Initial Director for purposes of clause (2) above if his or her
election, or nomination for election by the Company’s or the Controlling
Parent’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the Initial Directors (including directors elected after the applicable Initial
Date who are deemed to be Initial Directors by application of this provision)
then in office; provided that such member of the Board shall not be deemed to be
an Initial Director if his or her initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.         “Initial
Date” means the later of (1) the Effective Date or (2) the date that is two
(2) years before the Measurement Date.     (iii)   Consummation of a
reorganization, merger, statutory share exchange or consolidation or similar
corporate transaction involving the Company or any of its subsidiaries, a sale
or other disposition of all or substantially all of the assets of the Company,
or the acquisition of assets or stock of another entity by the Company or any of
its subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities that were the Beneficial Owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination Beneficially Own, directly or indirectly,
more than sixty percent (60%) of the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, is a Parent of the Company or the
successor of the Company) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent of the Company or any successor of the Company or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination or a Parent of the Company or the successor
entity) Beneficially Owns, directly or indirectly, twenty percent (20%) or more
of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of twenty percent (20%) existed prior to the Business
Combination, and (3) a Change in Control is not triggered pursuant to clause
(ii) above with

4



--------------------------------------------------------------------------------



 



      respect to the Company (including any successor entity) or any Parent of
the Company (or the successor entity).   (iv)   A complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control of the Company under clause (iii) above.

      Notwithstanding the foregoing, in no event shall a transaction or other
event that occurred prior to the Effective Date constitute a Change in Control.
Notwithstanding anything to the contrary in clause (iii) above, a change in
ownership of the Company resulting from creditors of the Company becoming
stockholders of the Company in connection with any bankruptcy of the Company
under the laws of the United States shall not trigger a Change in Control
pursuant to clause (iii) above.     (h)   “Code” means the United States
Internal Revenue Code of 1986, as amended.     (i)   “Committee” means the
Compensation Committee of the Board, or any other committee appointed by the
Board to perform the functions of the Compensation Committee.     (j)  
“Company” means Diagnostic Products Corporation, a California corporation
(including, for purposes of determining whether the Executive is employed by the
Company, any and all subsidiaries specified by the Committee), or any successor
thereto as provided in Article 9.     (k)   “Controlling Parent” means the
Company’s Parent so long as a majority of the voting stock or voting power of
that Parent is not Beneficially Owned, directly or indirectly through one or
more subsidiaries, by any other Person. In the event that the Company has more
than one “Parent,” then “Controlling Parent” shall mean the Parent of the
Company the majority of the voting stock or voting power of which is not
Beneficially Owned, directly or indirectly through one or more subsidiaries, by
any other Person.     (l)   “Disability” means disability as defined in the
Company’s long-term disability plan in which the Executive participates at the
relevant time or, if the Executive does not participate in a Company long-term
disability plan at the relevant time, such term shall mean a “permanent and
total disability” within the meaning of Section 22(e)(3) of the Code.     (m)  
“Effective Date” has the meaning given to such term in Article 1 hereof.     (n)
  “Effective Date of Termination” means the date on which a Qualifying
Termination occurs.     (o)   “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

5



--------------------------------------------------------------------------------



 



  (p)   “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.     (q)   “Executive” means the individual identified in the first
sentence, and on the signature page, of this Agreement.     (r)   “Good Reason”
means, without the Executive’s express written consent, the occurrence of any
one or more of the following:

  (i)   A material reduction in the nature or status of the Executive’s duties
and/or responsibilities, (when such authorities, duties, and/or responsibilities
are viewed in the aggregate) from their level in effect on the day immediately
prior to the Change in Control, other than an act that is remedied by the
Company within ten business days after receipt of notice thereof given by the
Executive. Neither (A) the change in status of the Company from a
publicly-traded company to a company the securities of which are not
publicly-traded (including any related termination of the Company’s reporting
obligations under the Exchange Act), nor (B) the Executive’s no longer serving
as a member of the board of directors of the Company, nor (C) the Executive’s
being required to follow the policies, practices and guidelines of Parent shall
be deemed to give rise to or to constitute Good Reason or a material reduction
in the nature or status of the Executive’s authorities, duties, and/or
responsibilities.     (ii)   A reduction by the Company in the Executive’s Base
Salary as in effect immediately prior to the Change in Control or as the same
shall be increased from time to time, except if the Executive, at the same time
as such reduction, is provided the opportunity to otherwise earn an incremental
amount equal to such reduction in the form of bonus or incentive compensation
and provided that the amount of such reduction in the Executive’s Base Salary
does not exceed twenty percent (20%).     (iii)   The failure of the Company to
maintain (x) the Executive’s relative level of coverage and accruals under the
Company’s employee benefit and/or retirement plans, policies, practices, or
arrangements in which the Executive participates immediately prior to the Change
in Control, both in terms of the amount of benefits provided, and amounts
accrued and (y) the relative level of the Executive’s participation in such
plans, policies, practices, or arrangements on a basis at least as beneficial
as, or substantially equivalent to, that on which the Executive participated in
such plans immediately prior to the Change in Control. For this purpose, the
Company may eliminate and/or modify existing programs and coverage levels;
provided, however, that the Executive’s level and amounts of coverage under all
such programs must be at least as great as is provided to executives who have
the same or lesser levels of reporting responsibilities within the Company’s
organization.

6



--------------------------------------------------------------------------------



 



  (iv)   Any purported termination by the Company of the Executive’s employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 3.6 and for purposes of this Agreement, no such
purported termination shall be effective.     (v)   The Executive is informed by
the Company that his principal place of employment for the Company will be
relocated to a location that is greater than thirty-five (35) miles away from
the Executive’s principal place of employment for the Company immediately prior
to the Change in Control; provided that, if the Company communicates an intended
effective date for such relocation, in no event shall Good Reason exist pursuant
to this clause (vii) more than one hundred and eighty (180) days before such
intended effective date.

      The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute a consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason herein;
provided, however, that if the Executive does not terminate employment and claim
Good Reason for such termination within ninety (90) days after the Executive has
knowledge of an event or circumstance that would constitute Good Reason, then
the Executive shall be deemed to have waived his right to claim Good Reason as
to that specific fact or circumstance (except that the event or circumstance may
be considered for purposes of determining whether any subsequent, separate,
event or circumstance constitutes Good Reason; for example, and without
limitation, a reduction in the Executive’s authorities that is deemed waived by
operation of this clause may be considered for purposes of determining whether
any subsequent reduction in the Executive’s authorities (when taken into
consideration with the first reduction) constitutes a “material reduction” in
the nature or status of the Executive’s authorities from their level in effect
on the day immediately prior to the Change in Control).     (s)   “Parent” means
an entity that Beneficially Owns a majority of the voting stock or voting power
of the Company, or all or substantially all of the Company’s assets, directly or
indirectly through one or more subsidiaries.     (t)   “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d) thereof.     (u)   “Qualifying Termination” has the meaning given to such
term in Section 4.2(a).     (v)   “Severance Benefits” means the payments and/or
benefits provided in Section 4.3.

7



--------------------------------------------------------------------------------



 



Article 3. Severance Benefits
     3.1. Right to Severance Benefits. The Executive shall be entitled to
receive from the Company Severance Benefits, as described in Section 3.3, if the
Executive has incurred a Qualifying Termination.
     The Executive shall not be entitled to receive Severance Benefits if his
employment terminates (regardless of the reason) more than twenty-four
(24) months after the date of a Change in Control of the Company.

  3.2.   Qualifying Termination.     (a)   Subject to Sections 3.2(d), 3.4, and
3.5, the occurrence of any one or more of the following events within
twenty-four (24) calendar months following the date of a Change in Control of
the Company shall constitute a “Qualifying Termination”:

  (i)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause;     (ii)   A voluntary termination of employment
by the Executive for Good Reason; or     (iii)   The Company or any successor
company repudiates or breaches any of the provisions of this Agreement.

  (b)   If more than one of the events set forth in Section 3.2(a) occurs, such
events shall constitute but a single Qualifying Termination and the Executive
shall be entitled to but a single payment of the Severance Benefits.     (c)  
Notwithstanding anything else contained herein to the contrary, the Executive’s
termination of employment on account of reaching mandatory retirement age, as
such age may be defined from time to time in policies adopted by the Company
prior to the Change in Control, and consistent with applicable law, shall not be
a Qualifying Termination.

     3.3. Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 3.1 and
3.2, the Company shall pay to the Executive and provide him with the following:

  (a)   An amount equal to one and one-half (11/2) times the Executive’s
annualized rate of Base Salary in effect at either (i) the Effective Date of
Termination, or (ii) the time of the Change in Control, whichever is higher.    
(b)   An amount equal to one and one-half (11/2) times the highest aggregate
bonus(es) paid by the Company to the Executive for any one of the three (3) full
fiscal years of the Company immediately preceding Executive’s Effective Date of
Termination. If Executive has not been employed for three (3) full fiscal years,
any bonus paid in respect of a past fiscal year’s partial year’s employment
shall be annualized and the

8



--------------------------------------------------------------------------------



 



      average shall be taken of the actual number of full and partial past
fiscal years for which Executive was employed.     (c)   A continuation of the
Executive’s medical coverage and dental coverage for the Executive, his spouse,
and his eligible dependents for the eighteen (18) months following the
Executive’s Effective Date of Termination; provided that such continuation of
coverage shall run concurrently with COBRA continuation or similar state law
continuation periods; and provided further that the continuation of such
coverage shall be discontinued prior to the end of the eighteen (18) month
period in the event the Executive has available substantially similar benefits
from a subsequent employer, as reasonably determined by the Committee. Except as
provided in the next sentence, such benefits shall be provided to the Executive
at the same premium cost, and at the same coverage level, as in effect as of the
Executive’s Effective Date of Termination. However, in the event the premium
cost and/or level of coverage shall change for all employees of the Company, the
cost and/or coverage level, likewise, shall change for the Executive in a
corresponding manner. The continuation of coverage for the period contemplated
by this Section 4.3(c) shall be coordinated with and paid secondary to any
benefits that the Executive, his spouse, or his dependent receives from another
employer or from Medicare (following the Executive’s, his spouse’s, and/or his
dependent’s entitlement to Medicare benefits) to the maximum extent permissible
under relevant law.     (d)   A lump-sum cash amount equal to the portion of the
Executive’s account under the Company’s qualified retirement plan (including,
without limitation, any 401(k) matching contributions) that has not become
vested under the terms of such plan as of the Effective Date of Termination.    
(e)   A continuation of the Executive’s car allowance or other company car
perquisites for eighteen (18) months following the Executive’s date of
Termination.     (f)   The Company shall pay or reimburse the Executive for up
to $15,000 of outplacement services obtained by the Executive during the
eighteen (18) month period following the Effective Date of Termination.

     3.4. Termination Due to Disability, Death or Retirement. Termination of the
Executive’s employment due to the Executive’s death or Disability is not a
Qualifying Termination. However, if immediately prior to the condition or event
leading to, or the commencement of, the Disability of the Executive (but not the
death of the Executive), the Executive would have experienced a Qualifying
Termination if he had terminated at that time, then upon termination of his
employment for Disability he shall be entitled to the benefits provided by this
Agreement for a Qualifying Termination. A voluntary termination of employment by
the Executive due to the Executive’s retirement is not a Qualifying Termination.
However, if immediately prior to the Executive’s retirement (but not death), the
Executive would have experienced a Qualifying Termination if he had terminated
at that time, then upon his retirement he shall (subject to Section 3.2(d)) be
entitled to the benefits provided by this Agreement for a Qualifying
Termination.

9



--------------------------------------------------------------------------------



 



     3.5. Termination for Cause or by the Executive Other Than for Good Reason
Termination of the Executive’s employment by the Company for Cause or by the
Executive other than for Good Reason does not constitute a Qualifying
Termination.
     3.6. Notice of Termination. Any termination by the Company for Cause or by
the Executive for Good Reason shall be communicated by a Notice of Termination.
For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon.
Article 4. Form and Timing of Severance Benefits; Tax Withholding
     4.1. Form and Timing of Severance Benefits. The Severance Benefits
described in Section 3.3(a), 4.3(b), 3.3(d) and 3.3(f) shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from such
date; provided, however, that such payment will be delayed to the earlier of the
date that is six months following the Executive’s “separation from service” (as
defined in Section 409A of the Code) or the Executive’s death to the extent
necessary to avoid the imposition of additional tax on the Executive under
Section 409A of the Code.
     4.2. Withholding of Taxes. The Company shall be entitled to withhold from
any amounts payable under or pursuant to this Agreement all taxes as legally
shall be required (including, without limitation, any United States Federal
taxes, and any other state, city, or local taxes).
Article 5. Excise Tax Gross-Up
     5.1. Equalization Payment. If upon or following a Change in Control, the
tax imposed by Section 4999 of the Code or any similar or successor tax (the
“Excise Tax”) applies as a result of the Change in Control, to any payments,
benefits and/or amounts received by the Executive as Severance Benefits or
otherwise, including, without limitation, any fees, costs and expenses paid
under Article 8 of this Agreement and/or any amounts received or deemed
received, within the meaning of any provision of the Code, by the Executive as a
result of (and not by way of limitation) any automatic vesting, lapse of
restrictions and/or accelerated target or performance achievement provisions, or
otherwise, applicable to outstanding stock options and other grants or awards to
the Executive under any of the Company’s incentive plans, including without
limitation, the Amended and Restated Diagnostic Products Corporation 1990 Stock
Option Plan and the Amended and Restated Diagnostic Products Corporation 1997
Stock Option Plan (such payments, benefits, and/or amounts hereinafter referred
to as “Total Payments”), the Company shall pay in cash to the Executive or for
the Executive’s benefit as provided below an additional amount or amounts (the
“Gross-Up Payment(s)”) such that the net amount retained by the Executive after
the deduction of any Excise Tax on such payments, benefits and/or amounts so
received and any Federal, state and local income tax and Excise Tax upon the
Gross-Up Payment(s) provided for by this Section 5.1 shall be equal to such
payments, benefits and/or amounts so received had they not been subject to the
Excise Tax. Such payment(s) shall be made by the Company to the Executive or
applicable taxing authority on behalf of the Executive as soon as practicable
following the receipt or deemed receipt of any such payments, benefits and/or
amounts so received, and may be satisfied by the Company making a payment or

10



--------------------------------------------------------------------------------



 



payments on Executive’s account in lieu of withholding for tax purposes but in
all events shall be made within thirty (30) days of the receipt or deemed
receipt by the Executive of any such payment, benefit and/or amount.
     5.2. Calculation of Gross-Up Payment. The determination of whether a
Gross-Up Payment is required pursuant to this Article 5 and the amount of any
such Gross-Up Payment shall be determined in writing (the “Determination”) by a
nationally-recognized certified public accounting firm selected by the Company
and which is reasonably satisfactory to the Executive (the “Accounting Firm”).
The Accounting Firm shall provide its Determination in writing, together with
detailed supporting calculations and documentation and any assumptions used in
making such computation, to the Company and the Executive within twenty
(20) days of the Effective Date of Termination.
     5.3. Computation Assumptions. For purposes of determining whether any
payments, benefits and/or amounts, including amounts paid as Severance Benefits,
will be subject to Excise Tax, and the amount of any such Excise Tax:

  (a)   Any other payments, benefits and/or amounts received or to be received
by the Executive in connection with or contingent upon a Change in Control of
the Company or the Executive’s termination of employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, or with any Person whose actions result in a Change in Control of the
Company or any Person affiliated with the Company or such Persons) shall be
combined to determine whether the Executive has received any “parachute payment”
within the meaning of Section 280G(b)(2) of the Code, and if so, the amount of
any “excess parachute payments” within the meaning of Section 280G(b)(1) that
shall be treated as subject to the Excise Tax, unless in the opinion of the
person or firm rendering the Determination, such other payments, benefits and/or
amounts (in whole or in part) do not constitute parachute payments, or such
excess parachute payments represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax;     (b)   The value of any non-cash
benefits or any deferred payment or benefit shall be determined by the person or
firm rendering the Determination in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code; and     (c)   The Executive shall be
deemed to pay Federal income taxes at the highest marginal rate of Federal
income taxation in the calendar year in which the Gross-Up Payment is to be
made. Furthermore, the computation of the Gross-Up Payment shall assume (and
adjust for the fact) that (i) there is a loss of miscellaneous itemized
deductions under Section 67 of the Code (or analogous federal or state
provisions) on account of the Gross-Up Payment and (ii) a loss of itemized
deductions under Section 68 of the Code (or analogous federal or state
provisions) on account of the Gross-Up Payment. The computation of the Gross-Up
Payment shall take into account any reduction in the Gross-Up Payment due

11



--------------------------------------------------------------------------------



 



      to the Executive’s share of the hospital insurance portion of FICA and any
state withholding taxes (other than any state withholding tax for income tax
liability). The computation of the state and local income taxes applicable to
the Gross-Up Payment shall be based on the highest marginal rate of taxation in
the state and locality of the Executive’s residence on the Effective Date of
Termination, and shall take into account the maximum reduction in Federal income
taxes that could be obtained from the deduction of such state and local taxes.

     5.4. Executive’s Obligation to Notify Company. The Executive shall promptly
notify the Company in writing of any claim by the Internal Revenue Service (or
any successor thereof) or any state or local taxing authority (individually or
collectively, the “Taxing Authority”) that, if successful, would require the
payment by the Company of a Gross-Up Payment in excess of any Gross-Up Payment
as originally set forth in the Determination. If the Company notifies Executive
in writing that it desires to contest such claim, the Executive shall (a) give
the Company any information reasonably requested by the Company relating to such
claim, (b) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to Executive,
(c) cooperate with the Company in good faith in order to effectively contest
such claim, and (d) permit the Company to participate in any proceedings
relating to such claim; provided that the Company shall bear and pay directly
all attorneys’ fees, costs and expenses (including additional interest,
penalties and additions to tax) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for all
taxes (including, without limitation, income and excise taxes), interest,
penalties and additions to tax imposed in relation to such claim and in relation
to the payment of such costs and expenses or indemnification. Without limitation
on the foregoing provisions of this Section 5.4, and to the extent its actions
do not unreasonably interfere with or prejudice the Executive’s disputes with
the Taxing Authority as to other issues, the Company shall control all
proceedings taken in connection with such contest and, in its reasonable
discretion, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the Taxing Authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax, interest or penalties claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance an amount equal to
such payment to the Executive, on an interest-free basis, and shall indemnify
and hold the Executive harmless, on an after-tax basis, from all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance, as any such amounts are incurred;
and, further, provided, that any extension of the statute of limitations
relating to payment of taxes, interest, penalties or additions to tax for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount; and, provided,
further, that any settlement of any claim shall be reasonably acceptable to the
Executive and the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue.

12



--------------------------------------------------------------------------------



 



     5.5. Subsequent Recalculation. In the event of a binding or uncontested
determination by the Taxing Authority that adjusts the computation set forth in
the Determination so that the Executive did not receive the greatest net benefit
required pursuant to Section 5.1, the Company shall reimburse the Executive as
provided herein for the full amount necessary to place the Executive in the same
after-tax position as he would have been in had no Excise Tax applied. In the
event of a binding or uncontested determination by the Taxing Authority that
adjusts the computation set forth in the Determination so that the Executive
received a payment or benefit in excess of the amount required pursuant to
Section 5.1, then the Executive shall promptly pay to the Company (without
interest) the amount of such excess.
Article 6. The Company’s Payment Obligation
     6.1. Payment of Obligations Absolute. Except as provided in Section 4.2 and
in Article 5, the Company’s obligation to make the payments and the arrangements
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from the Executive or from whoever may
be entitled thereto, for any reasons whatsoever, except as otherwise provided in
Article 5 or Article 8.
     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Section 3.3(c).
     6.2. Contractual Right to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he or she is entitled
hereunder. The Company expressly waives any ability, if possible, to deny
liability for any breach of its contractual commitment hereunder upon the
grounds of lack of consideration, accord and satisfaction or any other defense.
However, nothing herein contained shall require or be deemed to require (or
prohibit or be deemed to prohibit) the Company to segregate, earmark, or
otherwise set aside (or from segregating, earmarking or setting aside) any funds
or other assets, in trust or otherwise, to provide for any payments to be made
or required hereunder.
     6.3. Duplicate Benefits. All payments, benefits and amounts provided under
this Agreement shall be in addition to and not in substitution for any
disability, workers’ compensation or other Company benefit plan distribution
that the Executive is entitled to at his Effective Date of Termination.
Notwithstanding the foregoing, this Agreement shall not create an inference that
any duplicate payments shall be required. No payments made pursuant to this
Agreement shall be considered compensation for purposes of any such benefit
plan. Payment of the Executive’s accrued and unpaid Base Salary and accrued
vacation pay through the Executive’s Effective Date of Termination shall be
deemed to not duplicate any benefit contemplated by this Agreement and shall not
result in an offset pursuant to Section 3.2(e).

13



--------------------------------------------------------------------------------



 



Article 7. Trade Secrets; Non-Solicitation and Non-Disparagement
     By executing this Agreement and again by receiving any benefits provided
for by this Agreement, the Executive agrees follows:

  (a)   In the course of performing his duties for the Company, the Executive
will receive, and acknowledges that he or she has received, confidential
information, including without limitation, information not available to
competitors relating to the Company’s existing and contemplated financial plans,
products, business plans, operating plans, research and development information,
and customer information, all of which is hereinafter referred to as “Trade
Secrets.” The Executive agrees that he or she will not, either during his
employment or subsequent to the termination of his employment with the Company,
directly or indirectly disclose, publish or otherwise divulge any Trade Secret
of the Company or any of its affiliates to anyone outside the Company, or use
such information in any manner which would adversely affect the business or
business prospects of the Company, without prior written authorization from the
Company to do so. The Executive further agrees that if, at the time of the
termination of his employment with the Company, he is in possession of any
documents or other written or electronic materials constituting, containing or
reflecting Trade Secrets, the Executive will return and surrender all such
documents and materials to the Company upon leaving its employ. The restrictions
and protection provided for in this Section 8(a) shall be in addition to any
protection afforded to Trade Secrets by law or equity and in addition to any
protection afforded to Trade Secrets by any other agreement between the
Executive and the Company.     (b)   For a period of one year following the
termination of the Executive’s employment with the Company, the Executive shall
not, directly or indirectly through, aid, assistance or counsel, on the
Executive’s own behalf or on behalf of another person or entity (i) contact,
solicit or offer to hire any person who was, within a period of six months prior
to the termination of the Executive’s employment with the Company, employed by
the Company or one of its subsidiaries, or (ii) by any means issue or
communicate any private or public statement that may be critical or disparaging
of the Company or any of its affiliates, or any of their respective products,
services, officers, directors or employees.

Article 8. Claims Procedure
     8.1. Committee Review. The Executive or, in the event of the Executive’s
death, the Executive’s Beneficiary (as applicable, the “Claimant”) may deliver
to the Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from this Agreement. Such claim shall be
delivered to the Committee care of the Company in accordance with the notice
provisions of Section 10.6. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within sixty (60) days after
such notice was received by the Claimant. All other claims must be made within
two hundred and seventy (270) days of the date on which the event that caused
the claim to arise occurred (subject to Section 3(r)

14



--------------------------------------------------------------------------------



 



as to the timing of certain claims related to a purported termination for Good
Reason). The claim must state with particularity the determination desired by
the Claimant.
     8.2. Notification of Decision. The Committee shall consider a Claimant’s
claim pursuant to Section 8.1 within a reasonable time, but no later than ninety
(90) days after receiving the claim. If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of this Agreement upon
which such denial was based;     (iii)   a description of any additional
material or information necessary for the Claimant to perfect the claim, and an
explanation of why such material or information is necessary;     (iv)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (v)   a statement of the Claimant’s right
to seek arbitration pursuant to Section 8.4.

     8.3. Pre and Post-Change in Control Procedures. With respect to claims made
prior to the occurrence of a Change in Control, a Claimant’s compliance with the
foregoing provisions of this Article 8 is a mandatory prerequisite to a
Claimant’s right to commence arbitration pursuant to Section 8.4 with respect to
any claim for benefits under this Agreement. With respect to claims made upon
and after the occurrence of a Change in Control, the Claimant may proceed
directly to arbitration in accordance with Section 9.4 and need not first
satisfy the foregoing provisions of this Article 8.
     8.4. Arbitration of Claims. All claims or controversies arising out of or
in connection with this Agreement, that the Company may have against any
Claimant, or that any Claimant may have against the Company or against its
officers, directors, employees or agents acting in their capacity as such,
shall, subject to the initial review provided for in the foregoing provisions of
this

15



--------------------------------------------------------------------------------



 



Article 8 that are effective with respect to claims brought prior to the
occurrence of a Change in Control, be resolved through arbitration as provided
in this Section 8.4. The decision of an arbitrator on any issue, dispute, claim
or controversy submitted for arbitration, shall be final and binding upon the
Company and the Claimant and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction. The arbitrator shall review
de novo any claim previously considered by the Committee pursuant to
Section 8.1.
     Except as otherwise provided in this procedure or by mutual agreement of
the parties, any arbitration shall be administered (1) in accordance with the
then-current Model Employment Arbitration Procedures of the American Arbitration
Association (“AAA”) before an arbitrator who is licensed to practice law in the
state in which the arbitration is convened or (2) if locally available, the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the
JAMS procedures then in effect. The party who did not initiate the claim can
designate between JAMS or AAA (the “Tribunal”). The arbitration shall be held in
the city in which the Claimant is or was last employed by the Company in the
nearest Tribunal office or at a mutually agreeable location. Pre-hearing and
post-hearing procedures may be held by telephone or in person as the arbitrator
deems necessary.
     The arbitrator shall be selected as follows: if the parties cannot agree on
an arbitrator, the Tribunal (JAMS or AAA) shall then provide the names of nine
(9) available arbitrators experienced in business employment matters along with
their resumes and fee schedules. Each party may strike all names on the list it
deems unacceptable. If more than one common name remains on the list of all
parties, the parties shall strike names alternately until only one remains. The
party who did not initiate the claim shall strike first. If no common name
remains on the lists of the parties, the Tribunal shall furnish an additional
list or lists until an arbitrator is selected.
     The arbitrator shall interpret this Agreement, any applicable Company
policy or rules and regulations, any applicable substantive law (and the law of
remedies, if applicable) of the state in which the claim arose, or applicable
federal law. In reaching his or her decision, the arbitrator shall have no
authority to change or modify any lawful Company policy, rule or regulation, or
this Agreement. The arbitrator, and not any federal, state or local court or
agency, shall have exclusive and broad authority to resolve any dispute relating
to the interpretation, applicability, enforceability or formation of this
Agreement, including but not limited to, any claim that all or any part of this
Agreement is voidable. The arbitrator shall determine whether either party shall
bear the reasonable arbitration expenses and reasonable legal fees and expenses
of the other party, subject to the law governing this Agreement.
     The arbitration shall be conducted pursuant to California Code of Civil
Procedure Sections 1282 et. seq.
     8.5. Claims Expenses; Legal Fees and Expenses of Executive. The Company
shall advance fifty percent (50%) of all reasonable expenses of any arbitration
conducted under this Article 8 and fifty percent (50%) of all reasonable legal
fees and expenses incurred by Claimant in pursuant a claim at and through any
stage of review or dispute resolution pursuant to this Article 8; provided,
however, that if it is finally determined that the Claimant did not pursue the
claim or

16



--------------------------------------------------------------------------------



 



commence the arbitration in good faith and had no reasonable basis therefore,
the Claimant shall repay all of Claimant’s legal fees and expenses advanced by
the Company.
Article 9. Successors and Assignment
     9.1. Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof (the business and/or assets of which
constitute at least fifty percent (50%) of the total business and/or assets of
the Company) to expressly assume and agree to perform the Company’s obligations
under this Agreement in the same manner and to the same extent that the Company
would be required to perform them if such succession had not taken place.
Failure of the Company to obtain such assumption and agreement in a written
instrument prior to the effective date of any such succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as they would be entitled to
hereunder if they had terminated their employment with the Company voluntarily
for Good Reason. Except for the purpose of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Executive’s
Effective Date of Termination if the Executive so elects, but any delay or
failure by the Executive to so elect shall not be a waiver or release of any
rights hereunder which may be asserted at any time.
     9.2. Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid to the Executive’s Beneficiary in accordance with the
terms of this Agreement. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.
Article 10. Miscellaneous
     10.1. Employment Status. Except as may be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is “at will,” and may be terminated by either the Executive or
the Company at any time, subject to applicable law and is subject to the terms
of this Agreement.
     10.2. Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement. The Executive may make or
change such designation at any time, provided that any designation or change
thereto must be in the form of a signed writing acceptable to and received by
the Committee.
     10.3. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

17



--------------------------------------------------------------------------------



 



     10.4. Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.
     10.5. Modification. Except as expressly provided in Section 2(r) with
respect to certain waivers of circumstances that would otherwise constitute Good
Reason, no provision of this Agreement may be modified, waived, or discharged
unless such modification, waiver, or discharge is agreed to in writing and
signed by the Executive and by an authorized member of the Committee or its
designee, or by the respective parties’ legal representatives and successors.
     10.6. Notice. For purposes of this Agreement, notices, including a Notice
of Termination, and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or on the date stamped as received by the U.S. Postal Service for delivery by
certified or registered mail, postage prepaid and addressed: (i) if to the
Executive, to his latest address as reflected on the records of the Company, and
(ii) if to the Company: Diagnostic Products Corporation, 5210 Pacific Concourse
Drive, Los Angeles, California 90045, Attn: Corporate Secretary, or to such
other address as the Company may furnish to the Executive in writing with
specific reference to this Agreement and the importance of the notice, except
that notice of change of address shall be effective only upon receipt.
     10.7. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of California shall be the controlling law in all
matters relating to this Agreement. Any statutory reference in this Agreement
shall also be deemed to refer to all applicable final rules and final
regulations promulgated under or with respect to the referenced statutory
provision.
     IN WITNESS WHEREOF, the parties have executed this Agreement on this
                     day of April, 2006.

                          Diagnostic Products Corporation       Executive    
 
                       
By:
                                         
 
                        Print Name:           Print Name:        
 
                       
 
                       
Its:
                                             

18